Citation Nr: 0926323	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-22 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
bilateral knees, to include as secondary to service-connected 
post-traumatic degenerative arthritis of the left ankle and 
foot with calcaneal spurring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Louisville, Kentucky.  The Veteran requested a 
personal hearing before the Board on his June 2006 
substantive appeal; however, he withdrew such request by 
letter dated in June 2007.  See 38 C.F.R. § 20.702(e) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection 
for bilateral knee osteoarthritis.  In statements throughout 
this appeal, he contends that he injured his left knee during 
service in the course of a football game, and that such 
injury required casting of his left knee.  The Veteran 
indicated on an NA Form 13055 received in March 2004 that the 
injury and treatment took place in or around July 1957 at the 
hospital at Fort Stewart in Georgia.  Alternatively, it is 
his contention that his bilateral knee osteoarthritis is 
caused or aggravated by service-connected post-traumatic 
degenerative arthritis of the left ankle and foot with 
calcaneal spurring.  

Unfortunately, the Veteran's service treatment records are 
largely unavailable due to a fire at the National Personnel 
Records Center (NPRC) in 1973.  Of those records available 
for review, the only mention of injury to the left lower 
extremity is a January 1958 left ankle sprain that occurred 
during a basketball game.  The clinical records show that the 
treating physician recommended that a cast be applied after 
the swelling abated.  See Clinical Record dated January 8, 
1958.  

The VA has a duty to make efforts to obtain a claimant's 
service treatment records if relevant to the claim.  38 
C.F.R. § 3.159(c)(3) (2008).  In the case of clinical 
records, the Board observes that these records are sometimes 
filed under the name of the facility and not the veteran.  
Yet, in the present case, there is no indication that any 
efforts have been made to request treatment records for the 
period in or around July 1957 from the hospital at Fort 
Stewart.  Under the circumstances, the Board finds that a 
remand is therefore necessary to investigate whether 
outstanding clinical records exist which might verify the 
Veteran's accounts of an in-service left knee injury.  See 
id.  

Additionally, the Veteran has submitted a release form 
indicating continued treatment for his bilateral knee 
osteoarthritis from Dr. R.K.M.  See VA Form 21-4142 received 
October 16, 2007.   Private treatment records from Dr. R.K.M. 
presently of record are dated only through May 2003, with one 
subsequent record dated in May 2007.  Thus, it appears that a 
remand is also necessary so that the agency of original 
jurisdiction (AOJ) may take appropriate steps to request 
these outstanding treatment records identified by the Veteran 
as relevant to his claim.  See 38 C.F.R. § 3.159(c)(1).  
While this appeal is being remanded, the AOJ should also 
ensure that all VA treatment records are associated with the 
claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).   

In readjudicating the Veteran's appeal, the AOJ should review 
any evidence obtained in conjunction with the remand 
directives provided by the Board as well as any new evidence 
received following the July 2007 supplemental statement of 
the case.  See Veteran's Statement and Private Treatment 
Records received October 16, 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding clinical 
records from the Hospital at Fort Stewart 
in Georgia for the period from June 1, 
1957, to August 31, 1957.  It should be 
noted that the Veteran's clinical records 
may be filed at the NPRC under the name of 
the facility, and not the Veteran.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

2.  Obtain any VA treatment records from 
the Evansville Outpatient Clinic for the 
period from July 2007 through the present.  
A response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

3.  Obtain any treatment records from Dr. 
R.K.M. for the period from May 2003 through 
the present.  If possible, the release form 
submitted by the Veteran in October 2007 
should be used.  Otherwise, contact the 
Veteran and ask that he either submit a new 
release form or, alternatively, copies of 
these outstanding medical records.  Any 
efforts to obtain these records should be 
documented in the claims file and should 
reflect at least one follow-up request 
unless information is received which 
indicates that the records either do not 
exist or that further attempts to obtain 
these treatment records would be futile.  

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




